I concur with the judgment of the majority. In 1989, Jennifer Edmister had been convicted of violating Lyndhurst Municipal Ordinance No. 335.07, driving under suspension, a misdemeanor of the first degree and in 1992 pled guilty to forgery, a felony of the fourth degree. Her 1997 application for expungement should not have been granted because R.C. 2953.31 (A) specifies that a municipal ordinance conviction that is a substantially similar offense to R.C. 4511.192 "shall be considered a previous * * * conviction", and hence Edmister did not qualify as a first offender for expungement purposes. Further, for the reasons stated in my concurring opinion in State v. Kevin Thomas (May 13, 1999), Cuyahoga App. Nos. 72536 and 72537, unreported, I abstain from the portions of this opinion which needlessly identify the jurists in this case.